Citation Nr: 1116799	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for asthma prior to August 19, 2009.

2. Entitlement to a disability rating in excess of 30 percent for asthma beginning August 19, 2009. 


REPRESENTATION

Appellant represented by:	David Ackerly, attorney


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from June 1954 to December 1955.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which denied service connection for a mental health disorder and denied an increased rating for asthma in excess of 10 percent. 

In April 2010 the Board remanded the issue of service connection for a psychiatric disorder.  A July 2010 rating decision granted service connection for anxiety therefore the issue is no longer on appeal. 

In April 2010 the Board remanded the issue of an increased rating for asthma for a VA examination to be conducted.  At the time there was some confusion as to whether the issue of an increased rating for asthma had been appealed and was currently before the Board.  The Board determined that the issue had been appealed and remanded it.  During this time the RO developed what was thought to be a new claim for increased rating and conducted a VA examination.  An April 2010 rating decision increased the rating to 30 percent for asthma as of August 19, 2009.  Although the Board had jurisdiction over the increased rating claim at the time of the April 2010 rating decision, the actions of the RO are determined to be harmless error.  In addition, the Board remand has been substantially complied with as an adequate VA examination was conducted. 

As the ratings do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the issue for an increased rating for asthma remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. Prior to August 19, 2009 the Veteran's asthma was manifest by FEV-1 of 99 percent and FEV-1/FVC of 84 percent at worst.  There is no record of daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication for asthma.

2.  Beginning August 19, 2009 the Veteran's asthma was manifest by FEV-1 of 98 percent and FEV-1/FVC of 76 percent with daily inhalational therapy.  There is no indication of monthly visits to a physician or any courses of systemic intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 


CONCLUSIONS OF LAW

1. Prior to August 19, 2009 the criteria for a rating in excess of 10 percent for asthma has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009; 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6602 (2010).

2.  Beginning August 19, 2009 the criteria for a rating in excess of 30 percent for asthma has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009; 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated June 2005, January 2010 and April 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical treatment records, have been obtained; he did not identify any private records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2010 and May 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All necessary testing was conducted to permit application of the rating criteria. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In March 2005 the Veteran requested an increased rating and reported that his asthma had increased in severity.  

Currently the service-connected asthma is rating 10 percent prior to August 19, 2009 and 30 percent beginning August 19, 2009.  The ratings for asthma are assigned under Diagnostic Code 6602.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to Diagnostic Code 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97. 

Three VA examinations were conducted.  

At a July 2005 VA examination the Veteran reported occasional shortness of breath but rare asthma attacks, approximately twice a week lasting from seconds to five or ten minutes.  The attacks improved on their own.  He did not require bed rest or treatment for the attacks.  The Veteran reported that he recently took prednisone but this was rare.  He took antibiotics about twice a year and he took Flonase occasionally.  The Veteran had lost six days of work per year due to his symptoms.  Upon physical examination his breath sounds are symmetric with no rhonchi or rales and expiratory phase is within normal limits.  Pulmonary Function Tests reveal FEV-1 was 99 percent of predicted value and FEV-1/FVC was 84 percent. 

At a February 2010 VA examination the Veteran reported yearly asthmatic attacks and that he needs to visit a physician to control the attacks up to five times per year.  He reported a cough with sputum and orthopnea but not a daily cough with blood-tinged sputum and shortness of breath.  The Veteran reported getting infections twice a year from his respiratory condition which require antibiotics periodically twice a year.  He reported not needing bed rest or treatment from a physician during these infections.  Upon physical examination breath sounds were symmetric, no rhonchi or rales, and expiratory phase was within normal limit.  Pulmonary Function Tests reveal FEV-1 was 98 percent predicted and FEV-1/FVC was 76 percent.  The Veteran was noted to have dyspnea on exertion. 

At a May 2010 VA examination the Veteran reported having daily wheezing which is relieved with albuterol two puffs every morning for the past many months.  He reported frequent a history of emergency room visits for dyspnea and wheezing but never has required intubation.  The Veteran has not required an emergency room visit for two years.  The examiner reviewed the pulmonary function tests and found them to be normal.  Although the actual pulmonary test results with FEV-1 and FEV-1/FVC volumes are not included with the examination, they were reviewed by a physician who is competent to make such determinations.  Furthermore there is no indication that the asthma had gotten worse since the February 2010 VA examination, three months prior, which included pulmonary function test results.  As such the actual pulmonary function test results are not needed to evaluate the Veteran's asthma. 

VA outpatient treatment notes are of record.  A prescription print out indicates that albuterol was prescribed on February 4, 2009 for use every four hours for breathing.  However, there is no indication that it was prescribed for daily use.  In fact in May 2009 the Veteran reported he had no albuterol use.  On August 19, 2009 the Veteran's treating physician reported that he was prescribed albuterol as needed for treatment and asmanex for daily use. 

Prior to August 19, 2009 the service connected asthma is rated 10 percent.  Pulmonary function tests reveal that FEV-1 was 99 percent and FEV-1/FVC was 84 percent at worst.  There is no indication that FEV-1 was ever 56- to 70-percent predicted, or; FEV-1/FVC was ever 56 to 70 percent.  While the Veteran was prescribed albuterol, an inhalational, prior to August 19, 2009, there is no record of daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication for asthma.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service connected asthma prior to August 19, 2009; there is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602

Beginning August 19, 2009 the service connected asthma is rated 30 percent.  Pulmonary function tests reveal that FEV-1 was 98 percent and FEV-1/FVC was 76 percent at worst.  There is no indication that FEV-1 was ever 40-55 percent predicted, or; FEV-1/FVC was ever 40-55 percent.  There is no indication of at least monthly visits to a physician for required care of exacerbations.  The Veteran was prescribed asmanex, a steroid, but as an inhalational.  There are no reports of any courses of systemic intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the service connected asthma beginning August 19, 2009; there is no doubt to be resolved and a higher rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.97, Diagnostic Code 6602

The Veteran believes his asthma should be rated higher than the rating currently assigned.  While he is competent to report his symptomatology, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter such as the rating evaluation of asthma and his opinion is of no probative value.  And even if his opinion was entitled to some probative value, it is outweighed by the medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, there has been no showing that the service-connected asthma has caused marked interference with employment, has necessitated frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standards.  The regular scheduler criteria contemplate the symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards.  Referral for consideration of an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  None of the VA examinations of record indicate that the Veteran is unemployable due to his service-connected disabilities.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.

ORDER

Entitlement to an increased rating in excess of 10 percent for asthma prior to August 19, 2009 is denied.

Entitlement to an increased rating in excess of 30 percent for asthma beginning August 19, 2009 is denied.  




____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


